Citation Nr: 1620270	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, to include pes planus.

2.  Entitlement to service connection for bilateral knee arthritis, to include secondary to bilateral pes planus


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied service connection for bilateral knee disability and the claim to reopen a claim for service connection for bilateral foot disability.

A hearing was held before a Decision Review Officer (DRO) in December 2009.  A transcript is of record.  The record indicates a hearing was scheduled before the Board but the Veteran failed to report for her scheduled hearing.  However, the February 2011 Notice of Hearing was returned as undelivered.  Because the Veteran failed to keep VA apprised of her whereabouts, the Board deems that the request for a Board hearing at the RO is withdrawn.  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him).  Claimants have a responsibility to keep VA apprised of their whereabouts.  Id.; Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

The Board remanded these claims in December 2012 for further development and notice to the Veteran.  In doing so, the Board recharacterized the bilateral foot issue on appeal to more broadly reflect the benefit sought by the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Furthermore, the Board found the Veteran's claim for service connection for bilateral feet was not a claim to reopen a prior claim because the Veteran had submitted a timely notice of disagreement with the October 1994 original decision that denied the claim.  

The issue of entitlement to service connection for bilateral knee arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran entered service with a pre-existing bilateral pes planus.

2.  Clear and unmistakable evidence has not been presented showing that the Veteran's pre-existing bilateral pes planus was not aggravated by service.    


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus has been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss further VA's duties to assist the Veteran in substantiating the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  


For the purposes of § 1110 every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2015). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, such as here, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 (July 16, 2003). 

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153 ).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52   (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service. Id. at 55. 

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

The record clearly shows a diagnosis of bilateral pes planus.  Such is shown in treatment records and on examination.  The first element of Shedden is met.

With regard to the existence of a preexisting condition, at the outset, the Veteran's preexisting pes planus was not "noted" in the entrance examination.  Her feet were noted to be normal.  She also denied any history of foot trouble.  As such, per the applicable statute and regulation, a cervical spine disorder was not "noted" at entry.  Thus, an analysis of the presumption of aggravation under 38 U.S.C.A. § 1153 is not required; instead, the Board must analyze the Veteran's claim by way of the presumption of soundness under 38 U.S.C.A. § 1111.

However, with regard to the existence of a preexisting condition, there is nonetheless clear and unmistakable evidence of record that bilateral pes planus preexisted the Veteran's service in the Army.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  She has repeatedly stated that she had problems with flat feet prior to her entry into service.  The October 1994 VA examination history, January 2011 statement from the representative, the Veteran's August 2008 statement and her December 2009 DRO hearing testimony all report the Veteran's flat feet pre-existed her service.  The Board notes a layperson is competent to diagnose conditions that are observable by the five senses, including flat feet (pes planus).  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995).

The historical section of the October 1994 VA examination documents the Veteran's foot pain and difficulty finding comfortable shoe wear.  She reported to the examiner that she has had some problems with her feet since childhood and recalls seeing a physician as a child for those problems.

Moreover, the Veteran testified at the December 2009 hearing before a DRO that she had flat feet before she entered the military.  In fact, she testified she informed the recruiter that she had flat feet.  

In the January 2011 Statement from the Representative, the representative similarly indicates the Veteran was admitted into the Army with bilateral flat feet and that the military aggravated her condition which caused bunions on the flat feet as well as contributed to the bilateral knee arthritis.

The Veteran's August 2008 statement also reports she has flat feet and was not supposed to be inducted into the Army but because she was, her condition worsened.  

Lastly, VA examination report/opinions from 2010 both indicate that the Veteran's bilateral pes planus preexisted her active service.  


In light of the above evidence of record, the Board finds there is clear and unmistakable evidence that bilateral pes planus preexisted service. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  But as stated above, rebutting the presumption of soundness is a two-part analysis. The Veteran's bilateral pes planus having been shown by clear and unmistakable evidence to preexist service, consideration must be given to whether clear and unmistakable evidence exists to show that the disorder was not aggravated during service, to fully rebut the presumption of soundness. Id.  

In the instant case, the most probative piece of evidence regarding aggravation is the fact that the Veteran's February 1983 enlistment examination was silent with respect to any active foot symptomatology, and that she remained essentially symptom free for about one year while in service.  It was not until March 1984 when she seen for left foot pain with issues regarding her arches documented.  The provisional diagnosis given following the visit was pes planus.  Furthermore, the Veteran's May 1985 Report of Medical History for purposes of separation document "foot trouble".  Treatment for foot trouble in service as well as documentation of foot trouble upon separation both strongly support the fact the Veteran's pre-existing pes planus was aggravated during her service.

Consideration has also been given to the Veteran's December 2009 DRO hearing, which is corroborated by the service treatment records.  The Veteran testified that ever since entering the military and wearing boots, her feet have hurt worse.  All the walking, standing and running in the boots contributed to her painful feet.  The Veteran further testified that the pain started going up her legs, to the point where if she was talking and moved a certain way, her knee would pop out of the joint.  She has now been diagnosed with arthritis in her knees.  The Veteran's testimony regarding the worsening of her condition further supports its aggravation in service.

The July 2010 examiner indicated she could not opine whether the Veteran's pes planus, which existed prior to service, was aggravated beyond the normal progression by her military service without resorting to mere speculation. Such is far from a clear and unmistakable finding.  The October 2010 supplemental VA opinion opined the Veteran has had congenital pes planus which sets her up for chronic pathology of the feet bilaterally regardless of her military experience.  However, no rationale was provided with this opinion.  The examiner also failed to address the Veteran's competent lay testimony.

In sum, there is not clear and unmistakable evidence that the pes planus was not aggravated by service.  The evidence does not meet the standard to rebut the presumption of soundness. There is also evidence that there is a relationship between the aggravation of the pes planus and the Veteran's current pes planus disability.  Her testimony of experiencing chronic foot problems since service is found to be competent and credible.  Service connection for bilateral pes planus is thereby granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for bilateral pes planus is granted.


REMAND

The Veteran contends her bilateral osteoarthritis of the knees was caused by her military service as well as aggravated by her bilateral foot disability.  The record does not include a medical opinion addressing the possible direct service connection for the Veteran's bilateral osteoarthritis.  Moreover, on review, the opinion addressing the secondary service connection theory is less than clear.  A remand is necessary for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination.  The claims file must be provided to the examiner for review and the examiner must indicate whether the claims file was reviewed.

	a.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral osteoarthritis of the knees had onset during active service, was directly caused by her active service, or is otherwise related thereto.  

	b.  If the answer to (a) is no, then provide an opinion as to whether it is at least as likely as not ( a 50 percent or greater probability) that the Veteran's bilateral osteoarthritis of the knees was caused by or due to a service-connected disability, such as pes planus.

	c.  If the answer to (a) and (b) are no, then provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral osteoarthritis of the knees has been aggravated (made permanently worse) by a service-connected disability, such as pes planus.  

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definite opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.'

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken. 

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


